Hooper, J.
1. The court did not err, under the facts of this ease, in charging the jury in substance that if the defendant did the acts charged in the accusation, he would be guilty, though he did not intend to commit any crime.
2. The verdict of guilty returned by the jury upon two counts of the accusation was amply supported by the evidence, no error of law appears, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., concurs. MacIntyre, J., not presiding.